Cite as 2014 Ark. 402

                SUPREME COURT OF ARKANSAS
                                     No.   CV-14-806

JACKSON THOMAS STEPHENS, JR.                    Opinion Delivered September 25, 2014
                  PETITIONER

V.                                              AN ORIGINAL ACTION


MARK MARTIN, SECRETARY OF
STATE
                 RESPONDENT

STEPHEN COPLEY, INDIVIDUALLY
AND ON BEHALF OF GIVE
ARKANSAS A RAISE NOW
                                                ORDER OF THE COURT.
                           INTERVENOR


                                      PER CURIAM


       On September 22, 2014, petitioner Jackson Thomas Stephens, Jr., filed an original

action in this court, pursuant to amendment 80 § 2(D)(4) of the Arkansas Constitution, for

an order to invalidate a proposed initiated act offered under amendment 7 to the Arkansas

Constitution. On September 3, 2014, respondent Mark Martin, Secretary of State, had

certified a proposed initiated act with the popular name, “An Act to Increase the Arkansas

Minimum Wage” to be placed on the ballot for the upcoming election on November 4,

2014. Petitioner seeks to vacate the certification of the ballot measure; to enjoin the

respondent from placing the proposed measure on the ballot; or in the alternative, to enjoin

the respondent from canvassing or certifying any votes cast for the ballot measure.
                                     Cite as 2014 Ark. 402

Specifically, petitioner asserts that the petition for placing the proposed initiated act on the

ballot was not filed by the due date required by law and that the sponsor failed to submit the

required number of valid signatures in support of the petition. The sponsor of the proposed

initiated act, Stephen Copley, individually and on behalf of Give Arkansas A Raise Now, a

ballot-question committee, have filed a motion to intervene in this action.

        As an initial matter, we grant the motion to intervene. Further, this original action

raises issues of fact with regard to validity of the signatures. Arkansas Supreme Court Rule

6-5(c) provides that evidence on issues of fact will be taken by a master to be appointed by

this court. Therefore, we appoint the Honorable John B. Robbins as master and direct him

to conduct such proceedings and hearings subject to, and in accordance with, Rule 6-5(b) and

Rule 53 of the Arkansas Rules of Civil Procedure, as are necessary to determine whether the

allegations contained in the petition are true, and to file his report with this court by 12:00

p.m. on Friday, October 10. In the discharge of his duties, the master has the authority to

address the parties’ discovery motions.

       This court has routinely required parties to post a bond in original actions brought

under amendment 7 when a master is appointed. Roberts v. Priest, 334 Ark. 244, 973 S.W.2d
797 (1998) (per curiam). Respondent is not subject to the payment of costs because of

sovereign immunity. Id. Therefore, petitioner and intervenors are each directed to file a bond

to be approved by our clerk in the amount of $5,000 to secure payment of costs adjudged

against them incurred in taking and transcribing proof, including the master’s fee.

       Next, we address petitioner’s request to bifurcate the proceedings and to separately brief


                                                2
                                    Cite as 2014 Ark. 402

the issue of law and the issue of fact raised in his petition. We deny this request.

       Finally, we set an expedited briefing schedule as follows:

       Simultaneous briefs due at 5:00 p.m. on Monday, October 13, 2014.

       Simultaneous reply briefs due at 8:30 a.m. on Thursday, October 16, 2014.

       It is so ordered.




                                               3